     Case 4:16-cr-00082-WTM-CLR Document 39 Filed 07/13/20 Page 1 of 8


              IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF GEORGIA
                            savann!ah division '

UNITED STATES OF AMERICA,

V.                                            CASE NO. CR416-082


BENJAMIN GORDON,

       Defendant.




                                ORDER


      Before the Court is Defendant Benjamin Gordon's Motion for

Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A).

(Doc. 34.) The Government has opposed Defendant's motion. (Doc.

35.) For the following reasons. Defendant's motion (Doc. 34) is

DISMISSED.


                               BACKGROUND


      In   June   2016,   Defendant pled    guilty to   distribution     of

cocaine. (Doc. 19, 20.) The Court sentenced Defendant to 102

months' imprisonment, to be followed by three years' supervised

release. (Doc. 33 at 2-3.) According to the Federal Bureau of

Prisons' (^^BOP") website. Defendant is currently incarcerated at

Federal Correctional Institution (^'FCI") Yazoo City Low located

in Yazoo City, Mississippi, with a projected release date of

June 24, 2023. See BOP Inmate Locator, Federal Bureau of Prisons,

https://www.bop.gov/inmateloc/ (last visited on July 10, 2020).
     Case 4:16-cr-00082-WTM-CLR Document 39 Filed 07/13/20 Page 2 of 8

                                   ANALYSIS


      Defendant      now   moves the Court for      compassionate release

pursuant   to   18    U.S.C.   §   3582(c)(1)(A).   (Doc.   34   at   1.)   In

addition. Defendant requests a sentence reduction in the form of

home confinement. (Id.) Defendant's motion is primarily based on

the COVID-19 pandemic and his assertion that incarceration during

the pandemic endangers his health. (Id. at 1.)

I.    HOME CONFINEMENT


      To   begin.     Defendant    seems   to   request   home   confinement

pursuant to the Coronavirus Aid, Relief, and Economic Security

Act (''CARES Act").i (Doc. 34 at 1.) A defendant's request for

home confinement under the CARES Act is different than a request

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).

See Coronavirus Aid, Relief, and Economic Security Act, Pub. L.

No. 116-136, § 12003(b)(2), 134 Stat. 281 (2020); United States

V. Allen, No. 2:14-cr-024, 2020 WL 2199626, at *1 (S.D. Ga. May

6, 2020). Under § 12003(b)(2) of the CARES Act,

      if  the   Attorney  General  finds   that  emergency
      conditions will materially affect the functioning of

^ Defendant, in his motion, requests home confinement based on a
memorandum issued by the Attorney General on April 3, 2020. (Doc.
34 at 1.) In this memorandum, the Attorney General utilized his
authority under the CARES Act to direct the BOP to "immediately
maximize appropriate transfers to home confinement of all
appropriate inmates held at FCI Oakdale, FCI Danbury, FCI Elkton,
and at other similarly situated BOP facilities where COVID-19 is
materially affecting operations." See Memorandum from the
Attorney General to the Director of the Bureau of Prisons (Apr.
3, 2020), available at https;//www.justice.gov/file/1266661/dow
nload. Accordingly, Defendant's request for home confinement is
pursuant to the CARES Act.
    Case 4:16-cr-00082-WTM-CLR Document 39 Filed 07/13/20 Page 3 of 8

      the [BOP], the Director of the [BOP] may lengthen the
      maximum   amount      of   time   for   which   the    Director   is
      authorized to place a prisoner in home confinement
      under the first sentence of section 3624(c)(2) of title
      18, United States Code, as the Director determines
      appropriate.

Coronavirus Aid, Relief, and Economic Security Act, Pub. L. No.

116-136, § 12003(b)(2), 134 Stat. 281 (2020). Thus, in placing

a   defendant   in   home    confinement,      the    BOP   is   utilizing   its

authority under 18 U.S.C. § 3624(c)(2) and 34 U.S.C. § 60541—not

the compassionate release provision of 18 U.S.C. § 3582(c).

United States v. Tandy, No. 4:19-cr-159, 2020 WL 2772766, at *1

(S.D.   Ga.   May    28,    2020); Allen,      2020    WL    2199626,   at   *1.

Accordingly,    [d]esignation of an inmate's place of confinement,

including     placement     in   home    confinement,       rests   within   the

absolute discretion of the BOP." United States v. McCloskey, No.

4:18-CR-260, 2020 WL 3078332, at *2 (S.D. Ga. June 9, 2020); see

also United States v. Calderon, No. 1911445, 2020 WL 883084, at

*1 (11th Cir. Feb. 24, 2020) (explaining that under 34 U.S.C.

§ 60541(g)(1)(A) the Attorney General ^^may" release eligible

elderly offenders, and district court was without jurisdiction

to grant relief); United States v. Greene, No. CR 116-056, 2020

WL 3316987, at *1 (S.D. Ga. June 18, 2020); Allen, 2020 WL

2199626, at *1 (^'These statutes do not authorize a federal court

to order the BOP to release a prisoner."). As a result, to the

extent Defendant is seeking an order from this Court placing him

on home confinement. Defendant's motion is DISMISSED.
      Case 4:16-cr-00082-WTM-CLR Document 39 Filed 07/13/20 Page 4 of 8




II.    COMPASSIONATE RELEASE


       Defendant also seeks compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A). (I^ at 1.) Under § 3582(c)(1)(A), a

court may reduce a term of imprisonment upon

       motion of the    Director of the Bureau of Prisons, or
       upon motion of the defendant after the defendant has
       fully exhausted all administrative rights to appeal a
       failure of the Bureau of Prisons to bring a motion on
       the defendant's behalf or the lapse of 30 days from
       the receipt of such a request by the warden of the
       defendant's facility, whichever is earlier . . . .

Additionally, 28 C.F.R. § 571.61 requires an inmate seeking a

compassionate release to submit a written request to the prison's

warden. At a minimum, the inmate's request must contain "[t]he

extraordinary      or   compelling     circumstances    that   the   inmate

believes warrant consideration;" and ^Mp]roposed release plans,

including where the inmate will reside, how the inmate will

support    himself/herself,     and,   if the   basis   for    the   request

involves the inmate's health, information on where the inmate

will receive medical treatment, and how the inmate will pay for

such treatment." 28 C.F.R. § 571.61(a).

       Here, Defendant claims he requested home confinement from

the warden of FCI Yazoo City on April 1, 2020. (Doc. 34 at 1.)

To support his claim. Defendant attaches a form titled ^^Motion"

wherein he checked ''Yes" in response to the question: "Have you

submitted your request for a sentence reduction to the warden of

the institution where you are incarcerated?" (Doc. 34 at 2-3.)

                                       4
      Case 4:16-cr-00082-WTM-CLR Document 39 Filed 07/13/20 Page 5 of 8

As discussed, however, a defendant's request for home confinement

under the CARES Act is different than a request for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A). See Allen, 2020

WL 2199626, at *1. Accordingly, to the extent Defendant requested

home    confinement    from     the   warden,      he   did    not    exhaust   his

administrative remedies as required by § 3582(c)(1)(A).

       Even   assuming    Defendant's        request    to    the    warden   was   a

request for compassionate release pursuant to § 3582(c)(1)(A),

Defendant has not provided any evidence to support his claim

that he made such a request. Although Defendant attached a form

to his motion, this form cannot establish that Defendant actually

submitted a request on April 1, because the form is dated May

11, 2020 and only shows that Defendant claims he submitted a

request.      Thus, it is impossible for the                 Court to    determine

whether Defendant in fact submitted a request to the warden.

United States v. Courson, No. CR215-010, 2020 WL 2516392, at *"1

(S.D. Ga. May 15, 2020) (^'Because [defendant] has not provided

the Court with enough information to conclude he has exhausted

his    administrative        remedies,       the   Court      must    dismiss   his

motion.").      Because   the   Court    finds      that     Defendant    has   not

exhausted his administrative remedies, the Court must dismiss

Defendant's motion. United States v. Raia, 954 F.3d 594, 597 (3d

Cir. 2020); McCloskey, No. 2020 WL 3078332, at *5.

       Moreover,      even      if    Defendant         had      exhausted      his

administrative remedies, he has not provided ^^extraordinary and

                                         5
      Case 4:16-cr-00082-WTM-CLR Document 39 Filed 07/13/20 Page 6 of 8

compelling reasons" which warrant a reduction in his sentence.

Under § 3582(c)(1)(A), a court may reduce a defendant's sentence

where the court determines, upon consideration of the factors

set    forth    in   18   U.S.C.    §   3553(a),     that ''extraordinary        and

compelling reasons" exist and the defendant would not present a

danger to the safety of any other person or the community. See

U.S.S.G. § 1B1.13. In its consideration of compassionate release,

the Court is constrained by the applicable policy statements

issued by the United States Sentencing Commission. See 18 U.S.C.

§ 3582(c)(1)(A). The application notes to the applicable policy

statement list three             specific examples of extraordinary and

compelling reasons that justify a sentence reduction; (1) a

serious       medical condition; (2)            advanced   age;   and   (3) family

circumstances. U.S.S.G § 1B1.13 n.l(A)-(C). A fourth catch-all

category provides: "As determined by the Director of the [BOP],

there      exists    in   the    defendant's      case     an   extraordinary    and

compelling reason other than, or in combination                         with," the

aforementioned three categories. Id. n.l(D).

        In    this   case.      Defendant   generally       argues   that   he   has

extraordinary and compelling reasons for compassionate release

because he suffers from bronchitis and osteomyelitis. (Doc. 34

at 1, 4.) Specifically, Defendant argues that these conditions

make him vulnerable to serious complications from COVID-19. (Id.)

For    a     medical condition to qualify as an extraordinary and

compelling reason, the condition must "substantially diminish[]

                                            6
     Case 4:16-cr-00082-WTM-CLR Document 39 Filed 07/13/20 Page 7 of 8

the ability of the defendant to provide self-care within the

environment of a correctional facility and [is one] from which

he   or   she   is   not    expected   to    recover."   U.S.S.G.    § IBI.13

n.l(A)(ii).     Here,      Defendant   has   failed   to   demonstrate    the

severity of his conditions or the effect these conditions have

on his ability to care for himself while incarcerated. United

States V. Smith, No. 8:17-CR-412-T-36AAS, 2020 WL 2512883, at *6

(M.D. Fla. May 15, 2020); United States v. Johnson, No. CR 108-

110, 2020 WL 2449343, at *1 (S.D. Ga. May 12, 2020). Moreover,

the Court does not agree with Defendant's generalized argument

that potential exposure to COVID-19 is an extraordinary and

compelling reason to warrant compassionate release. See Raia,

954 F.3d at 597 (''[T]he mere existence of COVID-19 in society

and the possibility that it may spread to a particular prison

alone     cannot     independently     justify    compassionate      release,

especially considering BOP's statutory role, and its extensive

professional efforts to curtail the virus's spread."); United

States V. Johnson, No. CR108-110, 2020 WL 2449343, at *1 (S.D.

Ga. May 12, 2020) (denying motion for compassionate release

because the defendant only argued that ""he will likely meet the

criteria    [for     a   serious   medical   condition]    if   he   contracts

COVID-19"). Accordingly, without additional medical evidence,

the Court would deny Defendant's motion on the merits as well.
   Case 4:16-cr-00082-WTM-CLR Document 39 Filed 07/13/20 Page 8 of 8

                             CONCLUSION


     For   the   foregoing    reasons,      Defendant's   motion       for

compassionate release (Doc. 34) is DISMISSED.

     SO ORDERED this           day of July 2020.




                                 WILLIAM T. MOORE, JRj
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN   DISTRICT OF GEORGIA
